DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31 & 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whang et al. (US 20120092926) in view of Lee (US 2015010491).
Regarding claim 22, Whang discloses that forming levels of memory cells in a portion of the alternating levels of materials (Fig. 3A).

Reclaim 29, Whang & Lee disclose that a method of forming a memory device, the method comprising: 
forming a first material 32 (Whang, Fig. 3C);  
forming a dielectric material 31A over the first material;
forming a second material 32 over the dielectric material 31A;
forming alternating levels of materials over the second material;
forming an opening T2 through the alternating levels of materials, the second material, and the dielectric material, such that a portion of the first material is exposed through the opening;
forming charge storage structures 34 (Whang, Fig. 3C) of memory cells in a portion of the alternating levels of materials;
forming a recess in the dielectric material 33 at a portion of the opening, such that the recess is formed by a portion of the second material 31A, and the recess has a dimension corresponds to a thickness of the dielectric material (Whang, Fig. 3C);
growing an epitaxial material 140 (Lee, Fig. 3F) on the first material, such that the epitaxial material fills at least a portion of the recess, wherein the epitaxial material includes a conductive material (para. 0044); and
forming a conductive channel region 160 after the epitaxial material is formed, the conductive channel region extending through the memory cells and contacting the epitaxial material (Lee, Fig. 3H).
Reclaim 30, Whang & Lee fail to specify that the epitaxial material is formed to have a thickness less than a thickness of the dielectric material.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of an epitaxial material, because it would have been to obtain a certain thickness of an epitaxial material to achieve desirable semiconductor function by adjusting thickness of epitaxial material.	
Reclaim 31, Whang & Lee fail to specify that that the epitaxial material is formed to have a thickness greater than a thickness of the dielectric material.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of an epitaxial material, because it would have been to obtain a certain thickness of an epitaxial material to achieve desirable semiconductor function by adjusting thickness of epitaxial material.	
Regarding claim 36, Whang & Lee disclose that a method of forming a memory device, the method comprising: 
forming a first material;
forming a dielectric material over the first material;
forming a second material over the dielectric material;
forming alternating levels of materials over the second material;
forming an opening through the alternating levels of materials, the second material, and the dielectric material, such that a portion of the first material is exposed through the opening; 
forming first recesses T1 in a portion of the alternating levels of materials; 
forming a second recess I (Whang, Fig. 3B) in the dielectric material, such that the second recess is formed by a portion of the second material, and the recess has a dimension corresponds to a thickness of the dielectric material;
forming an additional dielectric material 33 on sidewalls of the first recesses and the second recess (Whang, Fig. 3C);
growing an epitaxial material 140 on the first material 121, such that the epitaxial material fills at least a portion of the second recess, wherein the epitaxial material includes a conductive material (Lee, Fig. 3H); and 
forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material (Lee, Fig. 3H).
Reclaim 37, Whang & Lee disclose that introducing dopants 142 into the epitaxial material while the epitaxial material is formed (Lee, Fig. 3H).
Reclaim 38, Whang & Lee disclose that introducing dopants into the epitaxial material after the epitaxial material is formed (Lee, Fig. 3H).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whang et al. (US 20120092926) in view of Lee (US 2015010491) and further in view of Rabkin et al. (US 20150076586).
Regarding claim 25, Whang discloses that a method of forming a memory device, the method comprising:
forming a first material 32;
forming a dielectric material 31A over the first material 32;
forming a second material 32 over the dielectric material 31A;
forming alternating levels of materials over the second material 32 & 31A;
forming an opening T2 through the alternating levels of materials, the second material, and the dielectric material, such that a portion of the first material is exposed through the opening, a recess is formed in the dielectric material by a portion of the second material, and the recess has a dimension corresponds to a thickness of the dielectric material (Fig. 3B).
Whang fails to teach growing an epitaxial material on the first material at a location at the opening;
forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material, wherein the dielectric material has a dielectric constant greater than a dielectric constant of silicon dioxide.
However, Lee suggests that growing an epitaxial material 140 on the first material 121 at a location at the opening 135 (Fig. 3E);
forming a conductive channel region 150 & 161 after the epitaxial material 140 (para. 0052) is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material 140, wherein the dielectric material 112 has a dielectric constant greater than a dielectric constant of silicon dioxide (para. 0039, note: silicon oxynitride or silicon nitride).
Whang & Lee fail to teach the dielectric material includes aluminum oxide, hafnium silicate, zirconium silicate, hafnium dioxide, or zirconium dioxide.
Rabkin suggests that the dielectric material can be aluminum oxide, hafnium silicate, zirconium silicate, hafnium dioxide, or zirconium dioxide (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Whang & Lee with the dielectric material can be aluminum oxide, hafnium silicate, zirconium silicate, hafnium dioxide, or zirconium dioxide as taught by Rabkin in order to enhance variation of materials other than silicon oxide and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 26-28, 32-35, & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whang et al. (US 20120092926) in view of Lee (US 2015010491) and further in view of Simsek-ege et al. (US 20140339621).
Reclaim 26, Whang discloses that a method of forming a memory device, the method comprising:
forming a first material 32;
forming a dielectric material 31A over the first material 32;
forming a second material 32 over the dielectric material 31A;
forming alternating levels of materials over the second material 32 & 31A;
forming an opening T2 through the alternating levels of materials, the second material, and the dielectric material, such that a portion of the first material is exposed through the opening, a recess is formed in the dielectric material by a portion of the second material, and the recess has a dimension corresponds to a thickness of the dielectric material (Fig. 3B).
Whang fails to teach growing an epitaxial material on the first material at a location at the opening;
forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material, wherein the dielectric material has a dielectric constant greater than a dielectric constant of silicon dioxide.
However, Lee suggests that growing an epitaxial material 140 on the first material 121 at a location at the opening 135 (Fig. 3E);
forming a conductive channel region 150 & 161 after the epitaxial material 140 (para. 0052) is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material 140
Whang & Lee fail to specify that the first material includes conductively-doped polysilicon.
However, Simsek-ege suggests that the first material 504 includes conductively-doped polysilicon (para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Whang & Lee with the first material 504 includes conductively-doped polysilicon as taught by Simsek-ege in order to enhance faster semiconductor function by using doped polysilicon and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 27, Whang, Lee & Simsek-ege disclose that the conductively-doped polysilicon includes n-type conductively-doped polysilicon (para. 0036).
Reclaim 28, Whang, Lee & Simsek-ege disclose that the second material includes a semiconductor material (Whang, Fig. 3C).
Reclaim 32, Whang & Lee fails to teach the dielectric material includes aluminum oxide.
However, Simsek-edge suggests that a dielectric material can be an aluminum oxide.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Whang & Lee with the dielectric material includes aluminum oxide as taught by Simsek-edge in order to enhance material variances and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Reclaim 33, Whang, Lee & Simsek-ege disclose that the conductive channel region includes conductively-doped polysilicon material (Simsek-edge, para, 0036 or Lee para. 0059).
Reclaim 34, Whang, Lee & Simsek-ege disclose that each of the charge-storage structures includes polysilicon (Fig. Simsek-edge, Fig. 9).
Reclaim 35, Whang, Lee & Simsek-ege disclose that each of the charge-storage structures includes silicon nitride (Simsek-ege, para. 0045).
Reclaim 39, Whang, Lee & Simsek-ege disclose that the dielectric material 103 includes hafnium oxide (Simsek-edge, para. 0038).
Response to Arguments
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “- - growing an epitaxial material on the first material at a location at the opening; and
forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material - - .” and further argues that “Even if pattern 140 of Lee is considered in the teaching of Whang, the undersigned can not see a how pattern 140 of Lee a motivation or reason for growing an epitaxial film 141 or 142 of pattern 140) on recessed layer 31A of Whang.
In response to applicant’s argument, Lee appears to show, see Fig. 3B-3E, growing an epitaxial material 140 (para. 0052 & 0054, SEG process) on the first material 100 at a location at the opening, the conductive channel region 160 extending through the alternating levels of materials and contacting the epitaxial material 140 (Fig. 3H). 
Furthermore, Lee suggests that etching channel holes 135 with etching a portion of the first material 100 to grow an epitaxial material 140 to electrically connect to a vertical channel (para. 0068) because simplifying processing steps of manufacturing method of the 3D semiconductor memory device (para. 0068).
 Since Lee suggests that teaching of “growing an epitaxial material on the first material at a location at the opening” with proper motivations, therefore, the rejection of claims 26-39 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met.
Allowable Subject Matter
Claims 22-24 & 40 are allowed over the prior art and see applicant’s argument filed on 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - forming the levels of memory cells includes forming charge storage structures of the levels of memory cells before growing the epitaxial material on the first material” with combination of other claim limitations in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899